NO. 07-05-0199-CR

                                IN THE COURT OF APPEALS

                         FOR THE SEVENTH DISTRICT OF TEXAS

                                        AT AMARILLO

                                           PANEL A

                                       MARCH 2, 2006

                            ______________________________


                           LALENA RENEE MOORE, APPELLANT

                                               V.

                             THE STATE OF TEXAS, APPELLEE


                          _________________________________

                 FROM THE 31ST DISTRICT COURT OF GRAY COUNTY;

                   NO. 6707; HONORABLE STEVEN R. EMMERT, JUDGE

                            _______________________________

Before REAVIS and CAMPBELL and HANCOCK, JJ.


                                  MEMORANDUM OPINION


       Following a plea of not guilty, appellant Lalena Renee Moore was convicted by a jury of

possession of a controlled substance.      The trial court assessed punishment at one year

confinement in a state jail facility, suspended for two years, and a $1,000 fine, which was not

suspended.


       The clerk’s record was filed on August 2, 2005, and a supplemental clerk’s record

containing the trial court’s certification of defendant’s right of appeal was filed on August 15,
2005. The court reporter was notified by letter dated July 19, 2005, that the deadline for filing

the reporter’s record had lapsed. Two extensions of time in which to file the reporter’s record

were granted due to appellant’s failure to submit a written designation and to make arrangements

to pay for the record. Counsel for appellant was then directed to certify compliance with Rules

34.6(b)(1) and 35.3(b) of the Texas Rules of Appellate Procedure to this Court no later than

August 30, 2005, however, counsel failed to respond, and the court reporter filed a third request

for an extension of time. By letter dated September 14, 2005, the deadline for filing appellant’s

brief was set for October 13, 2005 and that pursuant to Rule 37.3(c), counsel was notified that

only points or issues that do not require a reporter’s record could be raised.


       Appellant did not file a brief and was notified by letter dated October 20, 2005, that failure

to do so or respond would result in the appeal being abated. See Tex. R. App. P. 38.8(b).

Appellant did not respond nor file a brief and the appeal was abated on November 14, 2005. On

February 24, 2006, a second supplemental clerk’s record was filed containing findings of fact and

conclusions of law by the trial court indicating appellant did not want to prosecute her appeal.


       Accordingly, the appeal is hereby dismissed for want of prosecution and for failure to

comply with this Court’s directive. Tex. R. App. P. 42.3(b) & (c).




                                                      Don H. Reavis
                                                        Justice

Do not publish.




                                                 2